Citation Nr: 1726210	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Daniel R. Devoy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to schedule the Veteran for a Board video-conference hearing.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In September 2013, June 2014, March 2015, February 2016, and September 2016, the Board remanded the appeal for additional development; it has since returned for further appellate review.  The agency of original jurisdiction (AOJ) has substantially complied with the prior remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that this appeal was processed using the Veteran's paper VA education folder and the paperless Virtual VA and Veterans Benefits Management System systems.




FINDINGS OF FACT

The evidence of record demonstrates that the Veteran entered active duty after June 30, 1985, and was discharged due to a service-connected disability; however, her application for education benefits was not timely.


CONCLUSION OF LAW

The criteria for educational assistance eligibility under the Montgomery GI Bill are not met.  38 U.S.C.A. §§ 3011, 3031, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.7042, 21.7050, 21.7051 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A claimant filing for educational benefits has a right to be advised by VA of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032 (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

The Veteran seeks entitlement to educational assistance under the Montgomery GI Bill.  Pertinent to this case, the Veteran must both establish that (1) she meets the eligibility requirements for Montgomery GI Bill benefits codified at 38 U.S.C.A. § 3011 and (2) that she is not time-barred for obtaining Montgomery GI Bill benefits under 38 U.S.C.A. § 3031.

A.  Eligibility

The eligibility requirements for Chapter 30 educational benefits are codified at 38 U.S.C.A. § 3011.  In general, a veteran must complete three continuous years of active duty commencing after June 30, 1985, and receive an honorable discharge.  38 U.S.C.A. § 3011(a)(1)(A)(I); 38 C.F.R. § 21.7042.  As the Veteran does not meet these requirements, she may still be eligible if she was released or discharged from active duty for one of the following reasons:

(i) for a service-connected disability; 
(ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected; 
(iii) under 10 U.S.C. 1173 (hardship discharge); 
(iv) for convenience of the government - (A) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years;
(v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy; or
(vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  

38 C.F.R. § 21.7042(a)(5).  See also 38 U.S.C.A. § 3011(a)(1)(A)(ii).

Historically, the Veteran enlisted in the U.S. Army on September 20, 1990 for a period of 2 years and 20 weeks.  After failing several Army Physical Fitness Tests (APFTs) between April and June 1991, the Veteran was issued a Bar to Enlistment Certificate under Army Regulation (AR) 601-280 due to the failed APFT testing.  The Army subsequently granted her request for separation under Paragraph 16-5b, Chapter 16, AR 635-200 (Voluntary Separation of Soldiers Denied Reenlistment) then in effect.  

A July 2, 1991 Processing Letter informed the Veteran that she was released from active duty "not by reason of physical disability."  She was separated from active duty on July 11, 1991, and her character of discharge was designated as honorable.

The Veteran first filed a claim for VA compensation in August 2006.  She was subsequently awarded service connection for posttraumatic stress disorder (PTSD) due to military sexual assault (MST), which has been rated as 100 percent disabling effective August 4, 2006.  She is also service-connected for asthma aggravated during active service with a noncompensable rating, effective August 4, 2006.

The Veteran filed her initial claim for Montgomery GI Bill benefits in June 2007.  She contends that she is eligible for Montgomery GI Bill benefits under the exception listed at 38 C.F.R. § 21.7042(a)(5)(i) due to being discharged for a service-connected disability.  Notably, during service in May 1991, the Veteran identified her now service-connected asthma as interfering with her ability to complete her APFT.

In reviewing the prior AOJ determinations, it is clear that the AOJ has interpreted the exceptions listed in 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a)(5) as being dictated by the service department's reason for discharge - rather than a retroactive adjudication of the facts of record by VA.  However, as will be explained, the Board finds no specific statutory or regulatory language which supports an interpretation that VA is bound by the service department reasons for discharge for all factors listed in 38 C.F.R. § 21.7042(a)(5).

Significantly, three of the exceptions identified at 38 C.F.R. § 21.7042(a)(5) - (iv)   (convenience of government), (v) (involuntary for the convenience of the government as a result of a reduction in force), and (vi) (a disability which interfered with duty) - clearly defer to the service departments determination.  Similarly, the provisions of 38 C.F.R. § 21.7050 (pertaining to establishing the ending date of eligibility) specifically state that, in determining whether a veteran was discharged or released from active duty for a medical condition which preexisted that active duty, VA will be bound by a decision made by a competent military authority - which is a factor listed at 38 C.F.R. § 21.7042(a)(5)(ii).

Yet, the Board finds no specific language which states that VA is bound by a service department determination that the Veteran was discharged for reason other than service-connected disability.  

Here, the statutory and regulatory language specifies that the service department's determination is controlling for three exceptions listed in 38 C.F.R. § 21.7042 (convenience of government, involuntary for the convenience of the government, and a disability which interfered with duty).  In another section, the regulations specifically state that VA is bound by a service department finding of discharge due to preexisting disability - which is another exception listed in 38 C.F.R. § 21.7042.  

Thus, the silence as to who determines the reason for discharge regarding a service-connected disability in 38 C.F.R. § 21.7042(a)(5)(i) appears to be a deliberate omission - thus potentially demonstrating a legislative intent that VA is not bound by the military reason for decision as to whether a Veteran was in fact discharged due a service-connected disability and allow a merits adjudication by VA.  See generally Ventas, Inc. v. United States, 381 F.3d 1156, 1161 (Fed.Cir.2004) ("Where Congress includes certain exceptions in a statute, the maxim expressio unius est exclusio alterius presumes that those are the only exceptions Congress intended."); McCray v. McGee, 504 A.2d 1128, 1130 (D.C.1986) (quoting 2A Sutherland, Statutes and Statutory Construction § 47.23 (4th ed. 1984) for the proposition that, "when a legislature makes express mention of one thing, the exclusion of others is implied, because 'there is an inference that all omissions should be understood as exclusions'"). 

Therefore, the Board finds that the question of whether the Veteran was discharged due to a service-connected disability (here, asthma and/or PTSD), is a factual one that it can determine in its role as a finder of fact.  38 C.F.R. § 19.4 (2016).

In reviewing the Veteran's service treatment records, in April 1991, she complained of nighttime wheezing.  In May 1991, she underwent a Chapter 13 examination (separation for unsatisfactory performance).  The examiner noted a history of asthma, shortness of breath, and trouble exercising.  She was diagnosed with asthma, and was given a profile for physical training.  It was recommended that she was not qualified for retention.  In another May 1991 service treatment record, the treatment provider noted that the Veteran was not to engage in running or strenuous physical activities for thirty 30 days.  Another May 1991 service treatment record noted that she was "going before a Med Board for asthma."  In June 1991, the Veteran agreed to a separation under the provisions of AR 635-200, stating that she could not overcome the bar to reenlistment imposed for physical fitness. 

Based on the evidence of record, the Board finds that the Veteran was in fact discharged due to a service-connected disability.  Although the July 2, 1991, Processing Letter specifically stated that she was being discharged "not by reason of physical disability," the other evidence of record demonstrates that it was, in fact, her now service-connected asthma that led to her discharge.  Of particular significance are the May 1991 service treatment records, including the record noting that she was "going before a Med Board for asthma," as well as the Chapter 13 examination which focused almost exclusively on her asthma and the fact that she was unable to perform physical fitness due to that diagnosis.  Her inability to perform her APFTs corresponds with when she began to experience problems with asthma in service.

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that she was discharged due to her service-connected asthma, and the general eligibility requirements for educational assistance under 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042 are met.

B.  Time limitation 

Despite meeting the general eligibility requirements of 38 U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5)(i), the Veteran must also meet the time filing requirements of 38 U.S.C.A. § 3031 and 38 C.F.R. § 21.7050(a).  

Generally, a veteran who entered active duty after June 1985 and who is eligible under the Montgomery GI Bill is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service.  Id.

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and that he/she was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2).

VA must receive a request for an extension of the period of eligibility by the later of the following dates: one year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him/her from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

For purposes of determining the commencing date of an award of educational assistance benefits under Chapter 30, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  38 C.F.R. § 21.1029(b).

The Board observes that the criteria of 38 U.S.C.A. § 3031(d) were amended in 2011.  See Pub. Law. 111-377, § 201(a), 124 Stat. 4122 (Jan. 4, 2011).  However, these amendments do not apply to the case at hand as they only apply to preventions or suspensions of educational program pursuits that commence on or after August 1, 2011.

The Veteran was separated from active duty on July 11, 1991.  She first filed a claim for Montgomery GI Bill benefits in June 2007.  Thus, her application for Montgomery GI Bill benefits was received approximately 16 years after service separation and, thus, is not timely under 38 C.F.R. § 21.7050(a).

Nevertheless, the Veteran argues that her service-connected PTSD prevented her from initiating or completing a chosen education program during the original 10-year period.  The Veteran has generally described a lack of knowledge regarding her right to file for VA benefits.  She reports being turned away by VA representatives due to her short period of service reflected on her Department of Defense Form 214.  She also describes being discharged with severe PTSD, being under the psychological control of her assaulter, having attempted suicide within one year of service discharge, and not obtaining any help from the military or VA for her "insanity."  See February 2008 VA Form 21-4138, Statement in Support of Claim.  

The Veteran has also testified that her service-connected PTSD causes her thoughts to be scattered and displaced, and interferes with her ability to focus and concentrate.  In short, the Veteran has raised a factual issue on appeal as to the date in which her service-connected asthma and/or PTSD no longer prevented her from beginning or resuming a chosen program of education - which would constitute the date of eligibility for purposes of determining the start of the 10 year time limit.  38 C.F.R. §§ 21.1033(c), 21.7051(a).

Based on her June 2007 formal claim, the Veteran's reported education history is as follows: she pursued general studies at Cosumnes River College from January 1986 to June 1987; she pursued and received an Associate's Degree at Sierra College from January 1987 to December 1989; she pursued general studies at American River College from August 1990 to June 1994; she pursued general studies at Midland Technical College from September 1991 to February 1992; she pursued general studies at Trident Technical College from September 1991 to February 1992; she pursued general studies at Houston Community College from February to June 1993; she pursued general studies at Union Institute & University from August 1994 to June 1995; she pursued cosmetology at Citrus Heights Beauty College from February to December 1996, and received a cosmetology license; she pursued general studies at Butte College from August to December 2000; and she pursued a human services degree at the University of Phoenix from February to April 2003.  She also reported a prior work history in office work for a period of 18 months.

VA has obtained a number of the Veteran's transcripts from these educational institutions.  A transcript from Trident Technical College shows that, from September 1991 to February 1992, she was enrolled in the following courses and received the following grades: stellar astronomy, W; macroeconomics, B; English composition II, A; American history 1877 to present, A; and American history to 1877, A.  Her cumulative grade point average was 3.75.

A transcript from Midland Technical College shows that, from September 1991 to November 1991, she was enrolled in the following courses and received the following grades: composition I, A; study skills, A; basic college algebra, A; and reading essentials, A.  Her cumulative grade point average was 4.00.  From December 1991 to February 1992, she was enrolled in the following courses and received the following grades: introduction to computers, A; American government, A; state and local government, A; college algebra, A; and general psychology, A.  Her cumulative grade point average was 4.00.

A transcript from Houston Community College shows that, from January 1993 to May 1993, she was enrolled in the following courses and received the following grades: principles of accounting, A; principle economics-microeconomics, A; finite math with applications, A; and real estate investment strategies, A.  Her cumulative grade point average was 4.00.

A transcript from Los Rios Community College shows that she enrolled in two classes during the Spring 1994 semester, but withdrew from the courses prior to completion.

A July 1995 private treatment record notes that the Veteran was seen following an attempted suicide via drug overdose.  A December 1995 treatment record noted that, while she would be unable to work full-time, she was going back to finish up cosmetology school over the next six months.

In a September 1996 letter, Dr. P.B. stated that the Veteran had been a patient of his for the last year and a half, that she was currently on psychiatric medication, and that she was not in a condition to work at that time.  However, September 1996 and October 1996 treatment records from Dr. P.B. note that she was currently attending cosmetology school and that she was a good student.

In her October 1996 application for Social Security Administration (SSA) disability benefits, she indicated that she worked from 1986 to June 1995 as an administrative assistant and bookkeeper.  In October 1996, the Veteran reported that she was functioning well until February 1995 when she was sexually assaulted by a plastic surgeon while undergoing liposuction and breast reduction.  She stated that, since that time, she had been unable to hold down a job.

A January 1997 Social Security Administration (SSA) disability determination found that the Veteran was disabled as of June 1, 1995, due to anxiety related disorders.

A June 1998 record of completion from the Citrus Heights Beauty College reflects that the Veteran completed the requisite hours and training to earn her cosmetology license.

A March 2001 SSA psychiatric evaluation noted that her present disability stemmed from an incident in 1995 when she was molested by a plastic surgeon, which eventually led to her suicide attempt.  The evaluation noted that she was working at a construction site as a day laborer, but that she was only able to work for a limited amount of time before her anxiety became too severe.  However, the evaluator also noted that she was able to read, write, and type.  Upon examination, she was able to remember three out of three items, perform simple two-step tasks, perform serial 3d and serial 7s easily, recall the names of the Presidents back to Nixon, and spell the word "world" backward. 

Based on the evidence of record, the preponderance of the evidence demonstrates that the Veteran's application for education benefits under the Montgomery GI Bill was not timely.

Initially, the Board notes that, not only was her application for education benefits not timely under 38 C.F.R. § 21.7050(a), because her claim was received in June 2007, her claim was also not received within one year from the date on which her original period of eligibility, which would have been July 12, 2002.  38 C.F.R. § 20.1033(c)(1).

The main issue here is whether the Veteran's physical or mental disability prevented her from beginning or resuming a chosen program of education, and if so, whether her application for an extension was received within one year from when such physical or mental disability no longer prevented a chosen program of education.  

Here, the Board finds that, while the Veteran's psychiatric problems clearly affected her ability to work, the evidence fails to clearly establish that a program of education was medically infeasible at any point prior to the expiration.  See  38 C.F.R. § 21.7051(a)(2).  To the contrary, the evidence demonstrates that she was academically successful following her discharge, with term grade point averages ranging from 3.75 to 4.00 from September 1991 to May 1993.  Although the 1995 sexual assault and her psychiatric symptoms, including her attempted suicide in July 1995, caused a significant impact on her ability to work, as evidenced by the fact that she stopped working in June 1995, September 1996 treatment records indicate that she was still pursuing a program of education in cosmetology, and she ultimately received her license in 1998.  Furthermore, as she indicated in her June 2007 formal claim, she also pursued general studies at Butte College from August to December 2000, as well as a human services degree at the University of Phoenix from February to April 2003.  The Board notes that transcripts from Butte College are not of record, and her transcripts from University of Phoenix show that she successfully completed only one course, earning a C+ in field experience; however, it is unclear as to why she was unable to continue her studies.

Although the record demonstrates that her mental disabilities clearly affected her ability to work, that the evidence of record fails to clearly establish that, due to physical or mental disability, a program of education was medically infeasible within the otherwise applicable eligibility period.  38 C.F.R. §§ 21.1033(c), 21.7051(a)(2).  The educational assistance under the Montgomery GI Bill is denied.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against her claim.  Therefore, that doctrine is not applicable, and her claim splints must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 
While the Board is certainly sympathetic to the Veteran's claim and her particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to educational assistance under the Montgomery GI Bill is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


